EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 13-20 directed to an invention and species non-elected without traverse in Applicant’s reply dated 03/30/20.  

Accordingly, claims 13-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments filed 09/01/21 have been fully considered in view of the prior art.  The Examiner notes, previously cited Bicerano et al. (US 2013/0096037) discloses wherein the amount of divinylbenzene in the terpolymer ranges from 3-35% by weight of its monomers ([0119]).  The reference, however, fails to sufficiently disclose, teach and/or suggest wherein a porogen is used during the in situ polymerization to provide pores to the thermoset nanocomposite thereby providing the lightweight microproppant having a specific gravity within the range as claimed.  As such, Applicant’s amendments are sufficient to overcome the prior art rejection of record.

US 2009/0029878 discloses thermoset nanocomposite particles having a specific gravity between 1.02 and 1.15 formed from the instantly claimed terpolymer, wherein the particle size thereof is between 5 microns and 10 millimeters.  The particle further includes a nanofiller particle of carbon black having a diameter of less than 0.5 microns therein.  The particle, however, is used as a fluid loss control additive and the reference further fails to suggest an amount of divinylbenzene therein, as well as the use of a porogen during in situ polymerization method used to form the particle.
As such, the prior art of record fails to sufficiently disclose, teach and/or suggest the invention as instantly claimed and, as such, claims 1-10 and 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/16/21